DETAILED ACTION
This action is in response to an amendment filed on July 21, 2022 for the application of Menon et al., for an “Interfaces for wireless debugging” filed on October 30, 2020, which is a continuation of U.S. Application No. 15/980409 filed on May 15, 2018, now U.S. Patent No. 10845413, which is a continuation of U.S. Application No. 14/975685, filed on December 18, 2015, now U.S. Patent No. 9989592. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-45 are pending in the application.
Claims 1-20 have been cancelled by a preliminary amendment. 
Claims 21-45 are rejected on the ground of nonstatutory double patenting.

Claims 21-45 are rejected under 35 USC § 103. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,989,592. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since claims 1-10 of U.S. Patent No. 9,989,592 contain every element of claims 21-45 of the instant application and as such anticipate claims 21-45 of the instant application.
Claims 21-45 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10845413. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since claims 1-23 of U.S. Patent No. 10845413 contain every element of claims 21-45 of the instant application and as such anticipate claims 21-45 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 29-33, 35-38, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (U.S. Patent No. 7752359) in view of Morfey et al. (U.S. Patent No. 8683163).
As per claims 21, 31, 36, and 41, Ooi discloses a system comprising:
a processor (Fig. 4);
a wireless communication interface to transmit the debug data to an external system via a wireless communication protocol based on requests received from the external system (Figs. 4-10).
Ooi fails to explicitly disclose a system-on-chip (SoC) and debug registers.
Morfey of analogous art teaches debug registers (col. 57, lines 62-67, “There may be provided hardware breakpoint registers in the processor core which support software-implemented multi-stage breakpoint. The breakpoint registers may use in-core debug registers, and/or a debug module within OS, and/or a textual or graphical interface to specify the breakpoint state.”) to store debug data generated by debug operations performed on the SoC (col. 39, lines 52-56,“ debugger can be permitted to have uninhibited access to registers in the Core and to the rest of the apparatus. This can also allow debug access via the SIF Slave module to be easily synchronised with software being executed on the processor.”).
All of the claimed elements were known in Ooi and Morfey and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their debugging methods. One would be motivated to make this combination for the purpose of providing an efficient tracing/debugging (Morfey, col. 13, lines 28-38).

As per claims 22 and 42, Ooi discloses circuitry to process the requests received via the wireless communication protocol and access the debug data using a debug protocol (Figs. 4-10). Morfey further discloses (col. 39, lines 52-56,“ debugger can be permitted to have uninhibited access to registers in the Core and to the rest of the apparatus. This can also allow debug access via the SIF Slave module to be easily synchronised with software being executed on the processor.”).

As per claims 23, 33, 38, and 43, Ooi discloses the debug protocol is a Joint Test Action Group (JTAG) protocol or a compact Joint Test Action Group (cJTAG) protocol (Fig. 4).

As per claims 24 and 44, Morfey discloses the debug registers are in the processor (col. 57, lines 62-67, “There may be provided hardware breakpoint registers in the processor core which support software-implemented multi-stage breakpoint. The breakpoint registers may use in-core debug registers, and/or a debug module within OS, and/or a textual or graphical interface to specify the breakpoint state.”).

As per claim 25, Morfey discloses the debug registers are in a core of the processor (col. 39, lines 52-56,“ debugger can be permitted to have uninhibited access to registers in the Core and to the rest of the apparatus. This can also allow debug access via the SIF Slave module to be easily synchronised with software being executed on the processor.”) and (col. 6, lines 21-30).

As per claims 26 and 45, Morfey discloses a trace source to generate trace data and store the trace data in the debug registers (col. 12, lines 1-6, “On-chip devices are served by iSIF which is a parallel interface. In both cases this may allow the Master to: read and write to memory-mapped devices (RAM, ROM, Flash, IO Register); read and write to Processor Registers; and issue debug commands (e.g. Start, Stop, Single-Step, Run-to Breakpoint, Reset).”).

As per claim 27, Morfey discloses the trace source is in the processor (col. 12, lines 1-6) and (Fig. 19).

As per claims 29, 35, and 40, Ooi discloses the wireless communication protocol is a Bluetooth protocol or a Bluetooth Low-Energy protocol (col. 5, lines 17-19).

As per claim 30, Ooi discloses a mobile or Internet of Things (loT) device, and the SoC is included in the mobile device (col. 9, lines 52-55, “mobile device”).

As per claim 32, Ooi discloses executing a trace operation on the system; receiving, via the wireless communication interface, a request from an external system to access the data generated by the trace operation; and transmitting the data to the external system via the wireless communication interface (Figs. 4-10). Morfey discloses storing data generated by the trace operation in the debug registers of the SoC; accessing the data generated by trace operation stored in the debug registers based on the request (col. 12, lines 1-6, “On-chip devices are served by iSIF which is a parallel interface. In both cases this may allow the Master to: read and write to memory-mapped devices (RAM, ROM, Flash, IO Register); read and write to Processor Registers; and issue debug commands (e.g. Start, Stop, Single-Step, Run-to Breakpoint, Reset).”).

As per claim 37, Ooi discloses process a request from the external system to access trace data generated by a trace operation performed on the system via the wireless communication interface (Figs. 4-10); and Morfey discloses access the requested trace data from the debug registers of the SoC based on the request (col. 12, lines 1-6, “On-chip devices are served by iSIF which is a parallel interface. In both cases this may allow the Master to: read and write to memory-mapped devices (RAM, ROM, Flash, IO Register); read and write to Processor Registers; and issue debug commands (e.g. Start, Stop, Single-Step, Run-to Breakpoint, Reset).”).
Claims 28, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (U.S. Patent No. 7752359) in view of Morfey et al. (U.S. Patent No. 8683163) and in further view of Kaneko (U.S. PGPUB 20120239339).
As per claims 28, 34, and 39, Ooi in view of Morfey fails to explicitly disclose a WiFi protocol. 												Kaneko of analogous art teaches the wireless communication protocol is a Wireless Fidelity (WiFi) protocol ([0034]). All of the claimed elements were known in Ooi and Kaneko and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine the wireless debuggers of Ooi and Kaneko to yield the predictable result of providing an efficient wireless debugging (Kaneko, [0052]). 
Claims 21-27, 29-33, 35-38, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (U.S. Patent No. 7752359) in view of Visalli et al. (U.S. PGPUB 20120226838).
As per claims 21, 31, 36, and 41, Ooi discloses a system comprising:
a processor (Fig. 4);
a wireless communication interface to transmit the debug data to an external system via a wireless communication protocol based on requests received from the external system (Figs. 4-10).
Ooi fails to explicitly disclose a system-on-chip (SoC) and debug registers.
Visalli of analogous art teaches debug registers to store debug data (Fig. 2) and ([0023]-[0032]) generated by debug operations performed on the SoC ([0017], “a target system 10 in accordance with at least some embodiments comprises a System-On-A-Chip (SOC) 20”).
All of the claimed elements were known in Ooi and Visalli and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their debugging methods. One would be motivated to make this combination for the purpose of providing an efficient tracing/debugging (Visalli, [0023]).

As per claims 22 and 42, refer to Ooi (Figs. 4-10) and Visalli ([0023]).
As per claims 23, 33, 38, and 43, refer to Ooi (Fig. 4).
As per claims 24-27 and 44-45, refer to Visalli ([0023]) and (Fig. 2).
As per claims 29, 35, and 40, refer to Ooi (col. 5, lines 17-19).
As per claim 30, refer to Ooi (col. 9, lines 52-55, “mobile device”).
As per claims 32 and 37, refer to Ooi (Figs. 4-10) and Visalli ([0023]) and (Fig. 2).
Claims 28, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi (U.S. Patent No. 7752359) in view of Visalli et al. (U.S. PGPUB 20120226838) and in further view of Kaneko (U.S. PGPUB 20120239339).
As per claims 28, 34, and 39, Ooi in view of Visalli fails to explicitly disclose a WiFi protocol. 												Kaneko of analogous art teaches the wireless communication protocol is a Wireless Fidelity (WiFi) protocol ([0034]). All of the claimed elements were known in Ooi and Kaneko and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine the wireless debuggers of Ooi and Kaneko to yield the predictable result of providing an efficient wireless debugging (Kaneko, [0052]).
Response to Arguments
Applicant's arguments filed on July 21, 2022 have been fully considered but they are not persuasive.
As per claim 21 applicant argues that Ooi fails to teach the claimed limitation of a processor of a SoC. The examiner would like to point out that the Ooi reference is not relied on for teaching a SoC. The examiner agrees that Ooi’s processor is a JTAG processor of figure 4.
Applicant argues that Morfey fails to teach the claimed limitation of “debug registers to store debug data generated by debug operations performed on the SoC”.
The Examiner respectfully disagrees and would like to point out to col. 39, lines 52-56, wherein Morfey discloses “debugger can be permitted to have uninhibited access to registers in the Core and to the rest of the apparatus. This can also allow debug access via the SIF Slave module to be easily synchronised with software being executed on the processor.”
Further note col. 57, lines 62-67, wherein Morfey discloses “There may be provided hardware breakpoint registers in the processor core which support software-implemented multi-stage breakpoint. The breakpoint registers may use in-core debug registers, and/or a debug module within OS, and/or a textual or graphical interface to specify the breakpoint state.”.
A debugger accessing debug registers in a SoC processor core as disclosed by Morfey reads on the above limitation as recited in claim 21.
As per claim 22 applicant argues that Morfey fails to teach the claimed limitation of “circuitry to process the requests received via the wireless communication protocol and access the debug data using a debug protocol”.
The Examiner respectfully disagrees and would like to point out to col. 39, lines 52-56, wherein Morfey discloses “debugger can be permitted to have uninhibited access to registers in the Core and to the rest of the apparatus. This can also allow debug access via the SIF Slave module to be easily synchronised with software being executed on the processor.”
Further note col. 57, lines 62-67, wherein Morfey discloses “There may be provided hardware breakpoint registers in the processor core which support software-implemented multi-stage breakpoint. The breakpoint registers may use in-core debug registers, and/or a debug module within OS, and/or a textual or graphical interface to specify the breakpoint state.”.
A debugger accessing debug registers in a SoC processor core as disclosed by Morfey reads on the above limitation as recited in claim 22.
As per claims 24-24 applicant argues that Morfey fails to teach the claimed limitation of “wherein the debug registers are in a core of the processor”.
The Examiner respectfully disagrees and would like to point out to col. 39, lines 52-56, wherein Morfey discloses “debugger can be permitted to have uninhibited access to registers in the Core and to the rest of the apparatus. This can also allow debug access via the SIF Slave module to be easily synchronised with software being executed on the processor.”
Further note col. 57, lines 62-67, wherein Morfey discloses “There may be provided hardware breakpoint registers in the processor core which support software-implemented multi-stage breakpoint. The breakpoint registers may use in-core debug registers, and/or a debug module within OS, and/or a textual or graphical interface to specify the breakpoint state.”.
A debugger accessing debug registers in a SoC processor core as disclosed by Morfey reads on the above limitation as recited in claims 24-25.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113